Citation Nr: 1600909	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  11-20 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a jaw disability.

2.  Entitlement to service connection for a kidney disorder.

3.  Entitlement to an effective date earlier than October 21, 1999, for the grant of service connection for type II diabetes mellitus.

4.  Entitlement to an effective date earlier than February 4, 2011, for the grant of a 20 percent rating for diabetic neuropathy of the right lower extremity.

5.  Entitlement to an effective date earlier than February 4, 2011, for the grant of a 20 percent rating for diabetic neuropathy of the left lower extremity.

6.  Entitlement to temporary total ratings based on the need for convalescence following May 24, 2011, September 13, 2012, and January 22, 2013, left eye surgeries.

7.  Entitlement to a temporary total rating based on the need for convalescence following October 26, 2011, right eye surgery.

8.  Entitlement to higher initial evaluations for ischemic heart disease rated as 10 percent disabling from June 7, 2010, and 30 percent disabling from December 21, 2010.

9.  Entitlement to an increased rating for type II diabetes mellitus rated as 40 percent disabling.

10.  Entitlement to an increased rating for diabetic neuropathy of the right lower extremity rated as 20 percent disabling.

11.  Entitlement to an increased rating for diabetic neuropathy of the left lower extremity rated as 20 percent disabling.

12.  Entitlement to an increased rating for nuclear and cortical cataracts, arid evaluation of glaucoma, nuclear sclerotic and cortical cataracts (bilateral eye disability) rated as 10 percent disabling.

13.  Entitlement to an increased rating for hypertension rated as 10 percent disabling.

14.  Entitlement to higher initial evaluations for gastroesophageal reflux disease (GERD) with hiatal hernia rated as 0 percent disabling from October 26, 2012, and 10 percent disabling from October 9, 2014.

15.  Entitlement to an initial compensable evaluation for a post-operative scar due to a laparoscopic Nissen Fundoplication.

16.  Entitlement to an increased rating for recalcitrant dermatophytosis and onychomycosis of the feet (skin disability of the feet) rated as 10 percent disabling.

17.  Entitlement to special monthly compensation at the housebound rate prior to January 1, 2013.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to August 1968 which service included service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeal (Board) on appeal from November 2010, August 2011, April 2013, August 2014, and March 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran also appealed the RO's denial of the following claims: temporary total rating based on the need for convalescence following November 2, 2012, laparoscopic Nissen Fundoplication surgery; special monthly compensation at the housebound rate; and an aid and attendance allowance for his spouse.  In an October 2015 rating decision, the RO thereafter granted almost all of these claims.  In this regard, the Board notes that while the claim for special monthly compensation at the housebound rate was pending since September 2011, the October 2015 rating decision only granted it effective from November 2, 2012.  Therefore, the Board finds that these issues, except as to entitlement to special monthly compensation at the housebound rate prior to November 2, 2012, are not in appellate status.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997); Also see AB v. Brown, 6 Vet. App. 35 (1993).

Also as to the claim for special monthly compensation at the housebound rate prior to January 1, 2013, the Veteran's representative in the December 2011 notice of disagreement specifically notified the RO that he was only appealing the denial of his claim for the housebound rate and not the aid and attendance rate.  Therefore, the Board has likewise limited the issue on appeal.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) ("where ... the claimant expressly indicates an intent that adjudication of certain specific claims not proceed at a certain point in time, either the RO nor BVA has authority to adjudicate those specific claims, absent a subsequent request or authorization from the claimant or his or her representative").

Since issuance of the most recent statement of the case and supplemental statement of the case, additional evidence has been added to the claims file.  However, the Board finds that a remand for agency of original jurisdiction (AOJ) review of this evidence is not needed because in November 2015 the Veteran's representative waived such review.  See 38 C.F.R. § 20.1304(c) (2015).  

The claims for higher ratings for ischemic heart disease, diabetic neuropathy of the right and left lower extremities, a bilateral eye disability, hypertension, GERD with a hiatal hernia, a post-operative scar due to a laparoscopic Nissen Fundoplication, and a skin disability of the feet as well as the claim for special monthly compensation at the housebound rate prior to January 1, 2013, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A jaw disability, diagnosed as bruxism, is due to the Veteran's service-connected posttraumatic stress disorder (PTSD). 

2.  The preponderance of the evidence shows that the Veteran has not been diagnosed with a kidney disorder at any time during the pendency of the appeal.

3.  The Veteran did not submit a claim, either formal or informal, for service connection for type II diabetes mellitus until October 21, 1999.

4.  The May 2003 rating decision that granted service connection for diabetic neuropathy of the right and left lower extremities and rated each as 10 percent disabling effective from February 10, 2003, is final.

5.  The Veteran did not submit a claim, either formal or informal, for an increased rating for diabetic neuropathy of the right and/or left lower extremity earlier than February 4, 2011, and there is not a factually ascertainable worsening of his symptoms in the one year period prior to February 4, 2011.

6.  The preponderance of the evidence shows that following the May 24, 2011, September 13, 2012, and January 22, 2013, left eye surgeries the Veteran did not require at least one month of convalescence; have severe postoperative residuals; or have casting, without surgery, of one of his major joints.

7.  The preponderance of the evidence shows that following the October 26, 2011, right eye surgery the Veteran did not require at least one month of convalescence; have severe postoperative residuals; or have casting, without surgery, of one of his major joints.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a jaw disability diagnosed as bruxism have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

2.  A kidney disorder was not incurred in or aggravated by military service or caused or aggravated by service connected type II diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154(a), 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

3.  The criteria for an effective date prior to October 21, 1999, for the grant of service connection for type II diabetes mellitus, have not been met  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.400, 3.816 (2015).

4.  The criteria for an effective date prior to February 4, 2011, for the award of a 20 percent disability rating for diabetic neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.157, 3.321, 3.400 (2015).

5.  The criteria for an effective date prior to February 4, 2011, for the award of a 20 percent disability rating for diabetic neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.157, 3.321, 3.400 (2015).

6.  The criteria for temporary 100 percent evaluations for convalescence following May 24, 2011, September 13, 2012, and January 22, 2013, left eye surgeries have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.157, 4.30 (2015).

7.  The criteria for temporary 100 percent evaluation for convalescence following October 26, 2011, right eye surgery have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.157, 4.30 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

As to the claim of service connection for a kidney disorder and the earlier effective dates for the grant of 20 percent ratings for diabetic neuropathy of the right and left lower extremities, the Board finds that letters dated in February 2011, March 2011, April 2011, and June 2011, before the August 2011 rating decision, provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  

As to the claim for an earlier effective for the grant of service connection for type II diabetes mellitus, once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Further, because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002). 

As to the claims for temporary total ratings based on the need for convalescence following May 24, 2011, October 26, 2011, September 13, 2012, and January 22, 2013, eye surgeries, the Board finds that letters dated in October 2012, November 2012, and March 2013, before the April 2013 rating decision, provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a).   

As to all the issues on appeal, the Board also finds that even if VA had an obligation to provide the Veteran with additional 38 U.S.C.A. § 5103(a) notice and failed to do so this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letters, the rating decisions, the statements of the case, and the supplemental statements of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records and his post-service records from the University of Colorado Hospital, Nebraska Heart Institute, Great Plains Regional Medical Center, Dr. Jeffrey C. Brittan, and Dr. Robert L. Shields as well as the Cheyenne, Denver, and Grand Island VA Medical Centers.  See 38 U.S.C.A. § 5103A(b).  

As to the claim of service connection for a kidney disorder, VA provided the Veteran with a VA examination in May 2011.  Moreover, the Board finds that the opinion provided by this examiner is adequate to adjudicate the claim because after a review of the record on appeal, after taking a detailed medical history from the claimant, and after an examination, the examiner provided an opinion as to whether he had a kidney disability based on citation to relevant evidence found in the claims file.  38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet App 303 (2007).

As to the claims for temporary total ratings based on the need for convalescence following May 24, 2011, October 26, 2011, September 13, 2012, and January 22, 2013, eye surgeries, VA did not obtain medical opinions.  However, the Board finds that a remand to obtain such opinions is not require because the needed medical evidence can be found in the treatment records surrounding the eye surgeries that have already been associated with the claims file.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the VBMS and virtual VA claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the Veteran's claim's folders show, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Service Connection Claims

The Veteran is seeking service connection for a jaw disability because, among other things, he constantly clenches his teeth because of his service-connected PTSD.  The Veteran also seeks service connection for a kidney disorder, including due to his service-connected type II diabetes mellitus.  It is also requested that the Veteran be afforded the benefit of the doubt. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Certain specifically enumerated disorders, including calculi of the kidney and tumors, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is also payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

a.  A Jaw Disability

The record shows the Veteran being diagnosed with bruxism.  See VA examination dated in March 2011.  In addition, the Board finds the Veteran's lay statements regarding clenching his teeth due to his PTSD is both competent and credible evidence because this symptom is observable by a lay person and its cause is consistent with the adverse symptomatology attributable to his service-connected PTSD.  See Davidson.  Lastly, the Board does not find the opinion provided by the March 2011 VA examiner to be probative evidence because it is based solely on negative evidence.  See Dalton v. Nicholson, 12 Vet. App. 23 (2007) (holding that the lack of documentary evidence during or after service cannot be the sole basis for an opinion against the claim).  Accordingly, the Board finds that the most probative evidence of record is the Veteran's competent and credible lay claims regarding having a problem with clenching his teeth due to his PTSD.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  

Therefore, based on the totality of the evidence and resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence supports a grant of service connection for a jaw disability diagnosed as bruxism.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.310; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

b.  A Kidney Disorder

A condition precedent for establishing service connection on a presumptive, direct, and secondary basis is the presence of a current disability.  In this regard, the Board notes that the Veteran's service treatment records, including the August 1968 separation examination, are negative for a diagnosis of a kidney disability.  In fact, at the examinations it was specifically opined that his examination was normal except for a facial scar.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  

Post-service, the record periodically documents the Veteran's complaints and treatment for adverse symptomatology that could be considered kidney related to include flank pain and muscle cramps.  However, the Board notes that the Veteran's post-service kidney workups/testing are uniformly negative for the diagnosis of a kidney disability.  In fact, when examined by VA in May 2011 for the purpose of ascertaining if the Veteran had a kidney disorder due to his service-connected type II diabetes mellitus the examiner, after a review of the record on appeal and an examination of the appellant, opined that he did not have a kidney disorder.  This medical opinion is not contradicted by any other medical evidence of record.  See Colvin.  

Accordingly, the Board finds that the most probative evidence of record shows that the Veteran has never been diagnosed with a kidney disorder.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).

In reaching this conclusion the Board has not overlooked the fact that the Veteran and others are competent to report on the symptoms they observe.  See Davidson.  However, there is nothing in the record suggesting that they have the requisite skill and training to render a kidney diagnosis or determine the etiology of such.  See Jandreau.  In this regard, the diagnosis and etiology of various kidney symptoms are matters requiring medical expertise.  Accordingly, there opinion as to the diagnosis of his symptomatology is not competent medical evidence.  Id.  The Board also finds the opinion provided by the May 2011 VA examiner more probative because healthcare professionals have more expertise.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  

Therefore, the Board finds that the most probative evidence of record shows that the Veteran did not have a diagnosis of a kidney disorder at any time during the pendency of the appeal.  Accordingly, because a condition precedent for establishing service connection for a claimed disability is the diagnosis of the disability at any time during the pendency of the appeal and this Veteran does not have such a diagnosis, the Board must conclude that entitlement to service connection for a kidney disorder must be denied on a presumptive, direct, and secondary basis because the weight of the evidence is against the claim.  See 38 U.S.C.A. §§ 1110, 1116; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310; McClain.

The Earlier Effective Date Claims

The Veteran asserts that service connection for his type II diabetes mellitus and the 20 percent ratings for his diabetic neuropathy of the right and left lower extremities should be granted earlier effective dates. 

Generally, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2). 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  In this regard, it is well settled that intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations require a claimant to have an intent to file a claim for VA benefits); Rodriguez v. West, 189 F.3d 1351, 1353   (Fed. Cir. 1999) (noting that even an informal claim for benefits must be in writing).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155. 

If a Veteran files a claim for an increased rating with VA and the claim is disallowed he has the right to appeal that disallowance to the Board.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2015).  If the Veteran does not perfect an appeal, however, the disallowance becomes final.  See 38 U.S.C.A. § 7105.  Similarly, denials of claims by the Board are final on the date the decision is issued by the Board.  38 U.S.C.A. § 7104 (West 2014).  The finality of that rating decision can only be upset upon a finding of clear and unmistakable error (CUE).  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.105 (2015).  The effective date of an award based on a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997); Servello v. Derwinski, 3 Vet. App. 196 (1992).

In VAOPGCPREC 12-98 (Sept. 23, 1998), General Counsel noted that 38 C.F.R. § 3.400(o)(2) was added to permit payment of increased disability compensation retroactively to the date the evidence establishes the increase in the degree of disability had occurred.  That section was intended to be applied in those instances where the date of increased disablement can be factually ascertained with a degree of certainty.  It was noted that this section was not intended to cover situations where disability worsened gradually and imperceptibly over an extended period of time.  


a.  Service Connection for Type II Diabetes Mellitus

As to the claim for an earlier effective for the grant of service connection for type II diabetes mellitus, the Board finds that basic facts on appeal are as follows.  In August 1968, the Veteran separated from service.  On October 21, 1999, VA received the Veteran's initial application for service connection for type II diabetes mellitus.  In a February 2002 rating decision, the RO granted service connection for type II diabetes mellitus effective June 28, 2001.  In February 2011, the RO receives the Veteran's claim for an earlier effective date for the grant of service connection for type II diabetes mellitus.  In a subsequent August 2011 rating decision, the RO granted the Veteran's type II diabetes mellitus an effective date of October 21, 1999, due to the Court's holding in Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 1175, 1183 (N.D. Cal. 1999) and 38 C.F.R. § 3.816.  

Here, the RO granted service connection for type II diabetes mellitus effective the date of the Veteran's original claim of service connection was filed with VA.  In this regard, the Board notes that an effective date of an award of service connection is not based on the earliest medical evidence showing treatment for the disability or a causal connection between that disability and service.  Instead, the effective date of an award of service connection is based on the date that the application upon which service connection was eventually awarded was filed with VA.  See Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Therefore, because the record shows that the Veteran did not file a formal or informal application for service connection prior to October 21, 1999, more than one year after his August 1968 separation from active duty, VA is precluded, as a matter of law from granting an effective date prior to October 21, 1999, for service connection for type II diabetes mellitus.  As such, this appeal must be denied because the RO has already assigned the Veteran the earliest possible effective date provided by law.  38 C.F.R. § 3.400.

In reaching the above conclusion, the Board has not overlooked 38 C.F.R. § 3.816 and Nehmer.  In this case, however, because the RO has already granted the Veteran's service connection for type II diabetes mellitus effective the date of his initial claim of service connection in accordance with Nehmer, the Board finds that provisions of 38 C.F.R. § 3.816 are of no further help to him in this appeal.  

b.  20 percent Ratings for Diabetic Neuropathy

As to the claim for an earlier effective date for the grant of 20 percent ratings for diabetic neuropathy of the right and left lower extremities, the record shows that a May 2003 rating decision granted the Veteran service connection for diabetic neuropathy of the right and left lower extremities and rated each as 10 percent disabling effective from February 10, 2003.  The Veteran did not appeal this decision or submit new and material evidence in the first post-decision year and therefore it became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.200, 20.202, 20.302 (2015).  Moreover, the Board finds that it cannot adjudicate whether there was CUE in the May 2003 rating decision because the Veteran has never made such a claim and the issue has not previously been adjudicated by the RO.  See 38 C.F.R. §§ 20.200, 20.202, 20.302.  Consequently, the Board finds that effective date for the assignment of the 20 percent ratings for diabetic neuropathy of the right and left lower extremities may be no earlier than a new application, at some point in time after the final May 2003 rating decision.

With the above criteria in mind, the Board finds that the next writing that acts as a claim for increased ratings for diabetic neuropathy of the right and left lower extremities is a letter from the Veteran's attorney received by the RO on February 4, 2011.  The Board finds that this document acts as the Veteran's formal claim as defined by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  

The Board will next see if the record contains an earlier informal claim.  In this regard, the Board finds that while the record includes a number of earlier writings from the Veteran, the record does not include any writings received by the RO prior to February 4, 2011, any VA treatment records dated between prior to February 4, 2011, or any private treatment records received by VA prior to February 4, 2011, that can act as an earlier informal claim for increased ratings for diabetic neuropathy of the right and left lower extremities.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.157, 3.400.  

Because the effective date for an increased rating can be up to one year prior to receipt by the RO of the claim for an increased rating, the question remaining for the Board to consider is whether there is not a factually ascertainable worsening of his symptoms at any time in the one year period prior to February 4, 2011.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2); VAOPGCPREC 12-98.

In this regard, the Board notes that disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2015).  Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

Historically, the Veteran's diabetic neuropathy of the right and left lower extremities were rated under Diagnostic Code 7913-8520.  See 38 C.F.R. § 4.124a (2015).

38 C.F.R. § 4.124a, Diagnostic Code 8520 provides, as to incomplete paralysis of the sciatic nerve in either lower extremity, a 10 percent rating if mild, a 20 percent rating if moderate, a 40 percent rating if moderately severe, and a 60 percent rating if severe with marked muscle atrophy.  As to complete paralysis of the sciatic nerve in either lower extremity, it warrants an 80 percent rating.

38 C.F.R. § 4.123 (2015) provides that neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis. 

38 C.F.R. § 4.124 (2015) provides that neuralgia, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve. 

38 C.F.R. § 4.124a defines the term "incomplete paralysis" as indicating a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The record is negative for private treatment records received by VA from February 4, 2010, to February 4, 2011.  Moreover, while the record contains VA treatment records dated from February 4, 2010, to February 4, 2011, they are negative for complaints and/or treatment related to diabetic neuropathy of the right and left lower extremities and the Veteran does not report otherwise.  Therefore, the Board also finds that there was not a factually ascertainable worsening of the Veteran's symptoms at any time in the one year period prior to February 4, 2011.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2); VAOPGCPREC 12-98.

Given the above, the Board finds that that the preponderance of the evidence shows that the Veteran is not entitled to an effective date prior to February 4, 2011, for the award of 20 percent disability ratings for diabetic neuropathy of the right and left lower extremities.

The Temporary Total Claim

The Veteran asserts that he is entitled to temporary total ratings based on the need for convalescence following May 24, 2011, September 13, 2012, and January 22, 2013, left eye surgeries and an October 26, 2011, right eye surgery.

VA regulations permit the assignment of a temporary total disability rating, without regard to other provisions of the rating schedule, ". . . when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that . . . treatment of a service-connected disability resulted in:  (1) Surgery necessitating at least one month of convalescence (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited) [or,] (3) Immobilization by cast, without surgery, of one major joint or more."  38 C.F.R. § 4.30.

Initially, the Board finds that the Veteran does not meet the "[i]mmobilization by cast, without surgery, of one major joint or more" criteria for a temporary total disability rating following his May 24, 2011, October 26, 2011, September 13, 2012, and January 22, 2013, eye surgeries given the nature and location of the surgeries.  Id.

Similarly, the Board finds that the Veteran does not meet the convalescence criteria for a temporary total disability rating because the treatment records following his May 24, 2011, October 26, 2011, September 13, 2012, and January 22, 2013, eye surgeries are uniform is not showing that he required at least one month of convalescence following any of the surgeries. 

As to the severe postoperative residuals criteria for a temporary total disability rating, the Board also finds that this criteria has not been met following the May 24, 2011, October 26, 2011, September 13, 2012, and January 22, 2013, eye surgeries.  In this regard, the operation reports for each of the eye surgeries noted, in substance, that the Veteran tolerated the procedure well and was returned to recovery in good condition.  Likewise, the treatment records surrounding each of the eye surgeries reported that he did not stay overnight after the procedure but was discharged home the same day with a follow-up appointment the next day.  In addition, the Veteran's medical records following each of the eye surgeries are negative for an incompletely healed surgical wound, therapeutic immobilization, the necessity for house confinement, and/or the necessity for continued use of a wheelchair or crutches because regular weight-bearing was prohibited.

However, the Board notes that the medical records show that the Veteran had eye problems following each surgery.  For example, following the May 24, 2011, left eye surgery June 2011 VA treatment records documented the Veteran's complaints and treatment for severe eye redness as well as drainage and photophobia.  The VA treatment records also show his trying to obtain prescription eye drops.  However, his May 25, 2011, follow-up examination was negative.  Moreover, June and July 2011 private treatment records show the Veteran notifying his doctor that his vision was much better/wonderful since his surgery even though it was still a little foggy.  Similarly, following the October 26, 2011, right eye surgery private treatment records documented the Veteran's complaints and treatment for elevated eye pressure which was treated with medication.  They also reported that he had a satisfactory appearance.  Likewise, following the September 13, 2012, left eye surgery private treatment records documented the Veteran's complaints and treatment for eye pain with increased eye pressure as well as nausea and vomiting which symptoms resolved after taking eye medication and fluid release.  Lastly, following the January 22, 2013, left eye surgery private treatment records documented the Veteran's complaints and treatment for increased eye pressure.  However, it was also reported that his progress was satisfactory.  

The Board finds that, despite the above adverse symptomatology following each of his eye surgeries, that the most probative evidence of record shows that the Veteran did not have "severe" post-operative residuals.  38 C.F.R. §§ 4.2, 4.6.  In this regard, while the term "severe" post-operative residuals is not defined by the regulation, the Board finds that it must mean more than the resolved redness, draining, photophobia, increased eye pressure, pain, nausea, and/or vomiting complained of by the Veteran given that the regulation itself lists as examples of severe symptomatology incompletely healed surgical wounds, immobilization of a major joint, house confinement, and regular weight-bearing prohibited.  See Owens.  

The Board also finds the above medical observations seen in the treatment records more probative than any lay claims to the contrary from the Veteran and his representative because they reflect the findings and conclusions of medical professionals who have greater training than lay persons.  See Black v. Brown, 10 Vet. App. 297, 284 (1997).  Thus, the Board finds that the most probative evidence shows that the Veteran did not meet any of the 38 C.F.R. § 4.30 criteria for temporary total ratings based on the need for convalescence following May 24, 2011, October 26, 2011, September 13, 2012, and January 22, 2013, eye surgeries and his appeals are denied.  

ORDER

Service connection for a jaw disability diagnosed as bruxism is granted.

Service connection for a kidney disorder is denied.

An effective date prior to October 21, 1999, for the grant of service connection for type II diabetes mellitus is denied.

An effective date prior to February 4, 2011, for the grant of a 20 percent rating for diabetic neuropathy of the right lower extremity is denied.

An effective date prior to February 4, 2011, for the grant of a 20 percent rating for diabetic neuropathy of the left lower extremity is denied.

Temporary total ratings based on the need for convalescence following May 24, 2011, September 13, 2012, and January 22, 2013, left eye surgeries are denied.

A temporary total rating based on the need for convalescence following October 26, 2011, right eye surgery is denied.


REMAND

As to the claims for higher ratings for ischemic heart disease, diabetic neuropathy of the right and lower extremities, a bilateral eye disability, hypertension, GERD with a hiatal hernia, a post-operative scar due to a laparoscopic Nissen Fundoplication, and a skin disability of the feet, the Board finds that a remand is required because the evidence added to the record since the Veteran's last VA examinations show that these disabilities may have worsened since those examinations.  See 38 U.S.C.A. § 5103A(d); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment). 

As to the claim for special monthly compensation at the housebound rate prior to January 1, 2013, the Board finds that it must also remand this claim because it is inextricably intertwined with the above rating claims.  See Harris v. Derwinski, 1 Vet.App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

While the appeal is in remand status, the AOJ should also obtain and associate with the claims file any outstanding VA and private treatment records.  See 38 U.S.C.A. § 5103A(b).

Accordingly, these issues are REMANDED to the AOJ for the following actions:

1.  Associate with the claims file all of the Veteran's post-October 2015 treatment records from the Grand Island VA Medical Center.

2.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records.  

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the current problems caused by his service-connected ischemic heart disease, diabetic neuropathy of the right and lower extremities, a bilateral eye disability, hypertension, GERD with a hiatal hernia, a post-operative scar due to a laparoscopic Nissen Fundoplication, and a skin disability of the feet to include problems with employment.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  After undertaking the above development to the extent possible, provide the Veteran with a heart examination to determine the current nature, extent, and severity of his ischemic heart disease and hypertension.  The claims file should be made available to and reviewed by the examiner.  The examination report must include a complete rationale for all opinions expressed.  

5.  After undertaking the above development to the extent possible, provide the Veteran with a neurological examination to determine the current nature, extent, and severity of his diabetic neuropathy of the right and lower extremities.  The claims file should be made available to and reviewed by the examiner.  The examination report must include a complete rationale for all opinions expressed.

6.  After undertaking the above development to the extent possible, provide the Veteran with an eye examination to determine the current nature, extent, and severity of his bilateral eye disability.  The claims file should be made available to and reviewed by the examiner.  The examination report must include a complete rationale for all opinions expressed.

7.  After undertaking the above development to the extent possible, provide the Veteran with a gastrointestinal examination to determine the current nature, extent, and severity of his GERD with a hiatal hernia.  The claims file should be made available to and reviewed by the examiner.  The examination report must include a complete rationale for all opinions expressed.

8.  After undertaking the above development to the extent possible, provide the Veteran with a dermatological examination to determine the current nature, extent, and severity of his post-operative scar due to a laparoscopic Nissen Fundoplication surgery and the skin disability of the feet.  The claims file should be made available to and reviewed by the examiner.  The examination report must include a complete rationale for all opinions expressed.

9.  Then, after conducting any further development deemed warranted, adjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case (SSOC) that gives them notice of all the evidence added to the record since the most recent SSOC.  The Veteran and his representative should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


